RANSOM, J. (specially concurring). I agree that recommencement of the six-month period can occur under circumstances not comporting with a strict and literal interpretation of the provisions of SCRA 1986, 5-604(B). Authority cited by the majority militates against a strict and literal reading of the rule. Here, suspension of the proceedings to determine competency was analogous to the incompetency provisions of Rule 5-604(B)(2). Suspension of the proceedings in this case, with the concurrence or stipulation of both the State and defendant, clearly contemplated suspension of Rule 5-604 and recommencement of the six months at such time as competency may have been determined and the suspension lifted. I specially concur only to express a belief that we should avoid a common “speedy trial” appellation for Rule 5-604 and constitutional provisions, and we should avoid engrafting principles of constitutional analysis onto the operation of the rule.